Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 02/05/2021. Currently, claims 1-20 are pending in the application. Claims 3, 7-8, 10-13 and 16-20 are withdrawn from Consideration.

Election/Restrictions

Claims 3, 7-8, 10-13 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/05/2021. Claims 3 and 7-8 are withdrawn by the Examiner since these claims do not read on the elected species I (Figures 1-2), wherein claim 3 reads on Figure 3 and claims 7-8 read on Figures 6-7.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 9 and 14-15 are rejected under 35 U.S.C. 103 as being obvious over Siemieniec et al (US 20140145206 A1) in view of TEGA et al (US 20120217513 A1).

Regarding claim 1, Figure 1 of Siemieniec discloses a silicon carbide device ([0030]), comprising: 
a silicon carbide substrate (100) comprising a body region (13, [0027]) and a source region (12, [0028]) of a transistor cell; and 
a gate electrode (21) of the transistor cell.

Siemieniec does not explicitly teach that the gate electrode is a titanium carbide gate electrode.
 
However, TEGA which is a pertinent art which teaches that the gate electrode of a silicon carbide device can be aluminum, tungsten, ruthenium, iridium, platinum, nickel, cobalt, molybdenum, palladium, titanium nitride, tantalum nitride, titanium carbide, and tantalum carbide ([0077]).



Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use titanium carbide as the gate material instead of polysilicon or silicide ([0048] of Siemieniec) according to the teaching of TEGA ([0077]) , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 2, Figure 1 of Siemieniec in view of TEGA teaches that the silicon carbide device of claim 1, wherein the titanium carbide gate electrode (21) is located in a gate trench (in body 100), and wherein the gate trench extends from a surface of the silicon carbide substrate (100) into the silicon carbide substrate. 

Regarding claim 4, Figure 1 of Siemieniec in view of TEGA does not explicitly teach that the silicon carbide device of claim 2, wherein a width of the gate trench (for 21 in 100) measured at the surface of the silicon carbide substrate is at most 1.5 .mu.m. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Figure 1 of Siemieniec in view of TEGA teaches that the silicon carbide device of claim 1, wherein the transistor cell is a vertical transistor cell ([0001]) configured to conduct current between a front side (S side at the top side in the Figure) of the silicon carbide substrate and a backside (D side at the bottom) of the silicon carbide substrate. 

Regarding claim 6, Figure 1 of Siemieniec in view of TEGA teaches that the silicon carbide device of claim 1, wherein a gate insulation layer (22, [0017]) is located between the titanium carbide gate electrode (21) and the silicon carbide substrate (100), wherein the titanium carbide gate electrode comprises at least a layer of titanium carbide adjacent to the gate insulation layer.

Figure 1 of Siemieniec in view of TEGA does not explicitly teach wherein the layer of titanium carbide has a thickness of at least 50 nm. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 9, Figure 1 of Siemieniec in view of TEGA teaches that the silicon carbide device of claim 1, wherein the transistor cell has a breakdown voltage of more than 300V ([0079] of Siemieniec).


Regarding claim 14, Figure 4 of Siemieniec discloses a method for forming a silicon carbide device ([0030]), the method comprising: 
forming a body region (13) of a transistor cell in a silicon carbide substrate (100); 
forming a source region (12) of the transistor cell in the silicon carbide substrate; and 
forming a gate electrode (21, [0027]) of the transistor cell. 

Siemieniec does not explicitly teach that the gate electrode is a titanium carbide gate electrode.
 
However, TEGA which is a pertinent art which teaches that the gate electrode of a silicon carbide device can be aluminum, tungsten, ruthenium, iridium, platinum, nickel, cobalt, molybdenum, palladium, titanium nitride, tantalum nitride, titanium carbide, and tantalum carbide ([0077]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use titanium carbide as the gate material instead of polysilicon or silicide ([0048] of Siemieniec) according to the teaching of TEGA ([0077]), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Regarding claim 15, Figure 4 of Siemieniec in view of TEGA teaches that the method of claim 14, further comprising forming a gate trench (110 in Figure 4 of Siemieniec, [0017]) extending from a surface of the silicon carbide substrate (100) into the silicon carbide substrate, wherein the titanium carbide gate electrode (21) is formed in the gate trench. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/26/2021